Citation Nr: 0905755	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-33 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board remanded the claim for additional development in 
September 2007.  The case has since been returned to the 
Board for further appellate action.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an initial disability rating higher 
than 30 percent for his service-connected PTSD.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, to include 
notice with respect to the effective-date element of his 
claim, by letter mailed in September 2007.  Although this 
notice was not sent prior to the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the VA Appeals Management Center 
(AMC) readjudicated the Veteran's claim in October 2008.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Veteran was afforded appropriate VA examinations in July 
2004 and April 2006, and service treatment records and 
pertinent VA and Social Security Administration (SSA) records 
have been obtained.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

The Board notes that the Veteran failed to report for an 
examination scheduled for September 2008 in connection with 
this claim despite being advised of the examination.  In 
September 2007, the Board had ordered that this examination 
be scheduled.  The Court has held that VA's duty to assist a 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  Based on the Veteran's 
unwillingness to report for another examination, the Board 
will decide the claim without the benefit of the additional 
examination.  

In sum, the Board is satisfied that the any procedural errors 
in the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.





Analysis

As noted above, the evidence available to evaluate the 
Veteran's PTSD has been significantly affected by his failure 
to undergo VA examination as directed by the Board.  In 
accordance with 38 C.F.R. § 3.655 (2008), therefore, the 
Board will decide the claim based on the evidence currently 
of record.  

The Board notes initially that the rating decision on appeal 
with respect to this issue is a September2004 decision, which 
assigned an initial rating of 30 percent for PTSD from March 
31, 2004.  The period on appeal therefore spans from March 
31, 2004, to the present.

The Veteran is currently assigned a 30 percent rating for 
PTSD under Diagnostic Code 9411.  Under that code, a 30 
percent rating is for assignment for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Two complete VA mental examinations were conducted during the 
period on appeal.  At the July 2004 examination, the Veteran 
reported symptoms of PTSD had occurred for years, but were 
recently aggravated by a below-the-knee-amputation of his 
left leg earlier in the year.  He reported that prior to the 
amputation he had worked in housekeeping at the local VA 
medical center (VAMC).  The Veteran reported insomnia, 
sleeping no more than four hours, nightmares two to three 
times per week, Vietnam combat flashbacks triggered by 
certain stimuli such as heat and smells, irritability and 
temper outbursts.  He reported that he was on Trazadone from 
his primary care provider at the VAMC.  He reported a history 
of alcohol use with a three month history of sobriety.  He 
reported that he worked for the postal service after leaving 
the Marine Corps.  Then he worked as a bellman for 12 years.  
He never married but had a sister and brother living out of 
state.  He lived alone and had been staying at home watching 
television since the amputation.  He was dependent on public 
transportation.  He noted that his VA coworkers were his only 
friends.  He reported being turned down by Social Security 
because he may still be able to work again.  

Mental status evaluation showed him to be alert, cooperative 
and adequately groomed.  He had a restricted affect and was 
anxious and dysphoric.  Speech was normal and there was good 
eye contact.  Thought processes were logical and relevant.  
Insight, judgment and memory were intact.  Attention and 
concentration were impaired.  Thought content showed no 
psychotic features, suicidal ideation or homicidal ideation.  
There was no psychomotor retardation or agitation.  The 
Global Assessment of Functioning (GAF) score was 48.  

At a VA examination in April 2006, the Veteran reported 
experiencing increased paranoia and anxiety for no apparent 
reason.  He stated that he reacts when he hears helicopters 
or when cars backfire.  Smells could return him to Vietnam 
combat situations.  Intrusive thoughts were worse at some 
times than others.  He frequently isolated himself from 
family and others.  He reported frequent depression and daily 
functioning difficulty.  He was seeing his psychiatrist every 
three months and his present medication was Desyrel.  He 
noted he had not worked since his amputation.  

On mental status examination he was alert, pleasant, 
cooperative and adequately groomed.  He had fair affect and 
neutral mood.  Speech was normal and there was good eye 
contact.  Thought processes were logical and relevant.  
Insight, judgment and memory were intact.  Attention and 
concentration were intact.  Thought content showed no 
psychotic features, suicidal ideation or homicidal ideation.  
There was no psychomotor retardation or agitation.  The 
Global Assessment of Functioning (GAF) was 50.  The examiner 
commented that the Veteran had increased PTSD symptoms since 
the amputation due to increased paranoia and the feeling that 
he was unable to defend himself.  

VA treatment records and records obtained through SSA for the 
time period at issue show the Veteran has required 
considerable care for his other health issues, particularly 
those related to his amputation.  Mental health treatment 
records show the Veteran's GAF score has fluctuated and 
included scores of 48 in July 2004, 50 in September 2004, and 
55 in December 2006.  

SSA records show that the Veteran was declared disabled due 
to health conditions unrelated to PTSD in 2004.  In a July 
2004 mental health assessment, the SSA examiner reviewed the 
findings of VA psychiatric notes dated in 2004.  The examiner 
interviewed the Veteran and noted his assertion that he had 
no restrictions in functioning due to mental health problems.  
The Veteran felt his only restrictions were from a physical 
standpoint.  His memory was intact and he demonstrated that 
he remembered things about Iraq and recent television shows.  
He reportedly cooked his own meals, followed recipes, managed 
his banking matters, did his own grocery shopping and had no 
problem going out into public.  

The evidence during the period on appeal is not consistent 
with flattened affect.  The Veteran's affect was described as 
restricted in 2004 and fair in 2006.  He was described as 
alert, cooperative, pleasant and friendly.

The evidence during the period on appeal is not consistent 
with circumstantial, circumlocutory, or stereotyped speech.  
Examinations show normal speech with good eye contact.  There 
were no reported loosened associations or flight of ideas.  
There was no impairment of communication.

The evidence during the period on appeal is not consistent 
with panic attacks more than once a week.  

The evidence during the period on appeal is not consistent 
with difficulty in understanding complex commands.  The VA 
examiners in 2004 and 2006 found no impairment of thought 
processes.  

The evidence during the period on appeal is not consistent 
with impairment of short-and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks).  Again, the VA examiners found that the Veteran's 
memory was adequate.

The evidence during the period on appeal is not consistent 
with impaired judgment.  Judgment was repeatedly described as 
intact.  

The evidence during the period on appeal is not consistent 
with impaired abstract thinking.  No examples of such 
impairment have been described or alleged.

The evidence during the period on appeal is not consistent 
with disturbances of motivation and mood.  No such 
disturbances have been described.  While the VA examiners 
stated that the Veteran reported being irritable at times, 
and the Veteran stated that he is depressed a lot, the 
criteria for the 30 percent level include a depressed mood.  
There is no indication of symptomatology beyond this level.  
The Board also notes that, according to the both the 2004 and 
2006 VA examiners, there is no homicidal or suicidal ideation 
or intent.  There were no delusions, hallucinations, ideas of 
reference or suspiciousness demonstrated.  

The Board notes that the Veteran has described sleep 
impairment; however, the criteria for a 30 percent level 
specifically include chronic sleep impairment.

The evidence during the period on appeal is not consistent 
with difficulty in establishing effective work and social 
relationships.  The examiners certainly suggest there is some 
occupational impairment, but the Board notes that the Veteran 
has been out of work due to his below-the-knee-amputation.  
Prior to that, he worked at the VAMC for several years and 
has reported a network of friends based on that job 
experience.  He worked regularly prior to that for many years 
in two other jobs.  Also, he clearly described no PTSD-
related problems with work-like activities when interviewed 
by the SSA mental health professional in July 2004.  

The Veteran stated that he is less interested in socializing.  
He feels that he isolates himself at times from others.  He 
is anxious and easily startled.  These problems have 
interfered with social activities and cause distress.  The 
examiners certainly suggest there is some social impairment.  
Of course, such impairment is specifically contemplated for 
the 30 percent level.  There is no indication from the 
examples provided that the Veteran has difficulty in 
establishing effective social relationships.  Treatment 
records due show that he enjoyed a visit with his sibling 
from out of town.  

The examiner in July 2004 noted concentration and attention 
were impaired, while these were described as intact in April 
2006.  The Board concludes that the level of impairment 
described does not warrant an increased rating, and notes 
again that thought processes were repeatedly noted as 
adequate.  

As to the GAF scores in the record, the Board notes that GAF 
scores are based on a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

The Board acknowledges that GAF scores falling within the 
range from 41 to 50, reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
However, during the period on appeal, there are no objective 
examples of suicidal ideation, severe obsessional rituals, 
frequent shoplifting or other serious impairment in social, 
occupational or school functioning due to PTSD.  While there 
is evidence of serious occupational impairment, that 
impairment is primarily due to the amputation.  Moreover, GAF 
scores do not dictate any specific rating, but are simply 
evidence to be weighed against the other evidence of record.  
In this case, the Board finds the specific findings of the VA 
examiners to be more probative with respect to the Veteran's 
level of impairment than the GAF scores.  

In sum, the evidence pertinent to the period on appeal 
establishes that the impairment from the Veteran's 
psychiatric disability has more nearly approximated the 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
contemplated by a 30 percent rating than the reduced 
reliability and productivity required for a 50 percent 
rating.  The preponderance of the evidence is against the 
claim, and a higher initial disability rating for PTSD is 
therefore not in order. 

Other Considerations

Although the Board has considered the Veteran's contentions, 
for the reasons stated above, the Board finds that a higher 
initial rating is not in order.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his PTSD and that the 
manifestations of PTSD are consistent with those contemplated 
by the schedular criteria.  The Board concludes that referral 
of this case for extra-schedular consideration is not in 
order.


							(CONTINUED ON NEXT PAGE)


ORDER

An initial evaluation higher than 30 percent for PTSD is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


